On a previous day of this term the judgment herein was affirmed, without considering the bills of exception, they being filed too late. The other ground presented on original submission was want of sufficient evidence to show the alleged sale of intoxicating liquors in local option territory. On motion for rehearing a new proposition is presented, towit: that the statement of facts does not show that local option was in effect in Kaufman County. This for the first time is called to our attention, and not noticed in the original opinion. An inspection of the evidence discloses that this position is well taken. The evidence does not show that local option was in effect in Kaufman County. A conviction for violation of the local option law can not be had until after the adoption of that law by the people in the given territory, and this must be shown by the statement of facts. For this reason the affirmance will be set aside, the rehearing granted, and the judgment will be reversed and the cause remanded.
Reversed and remanded.